DETAILED ACTION
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.  Applicant’s argument on pages 9-11 that Youssefmir fails to disclose determining based on one or more geographic regions associated with the plurality of requests, a subset of the plurality of requests, wherein the subset comprises requests from a plurality of different users is understood, but the examiner disagrees.  Youssefmir discloses (fig. 1-3, paragraphs 40, 45, 49 wherein system records and stores content based on popularity of content in a given region, and the system groups users based on the popularity of the request regarding efficiency of providing requested content to requesting user via streaming or recorded content  and paragraphs 91-92 wherein user are grouped/subsets regarding popularity of requested content in a given region where popular content is pre-recorded by content delivery system, and popularity of content requested varies between regions).
	Applicant’s argument on page 2 that art of record fails to disclose determining a network device that will have availability to process a bit rate format of each program, of the first subset requested to be recorded by the subset, from a first bit rate format to a second bit rate format is understood, but the examiner disagrees.  Youssefmir discloses (fig. 4-5, paragraphs 52-53, 58-59 and 72 wherein requested content can be processed at multiple bit rates and processing decisions are made with regard to device content request requirements and content broadcasting schedules).  Further (paragraphs 86-87) discloses varying bit rates are considered when receiving recording requests of content.
	


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 2, 6-8, 11, 14 and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothschild (US 2014/0237525 A1), hereinafter referred to as Rothschild, in view of Dong (US 2010/0223407 A1), hereinafter referred to as Dong, in view of Youssefmir (US 2011/0307929 A1), hereinafter referred to as Youssefmir.

7.	Regarding claim 2, Rothschild discloses a method comprising:  receiving, by a computing device, a plurality of requests for recording a plurality of programs at a plurality of scheduled transmission times (fig. 1-2, pg. 3-4 and 8, paragraphs 44, 49 and 88 wherein system receives a plurality of request to record content).
	However Rothschild is silent in regards to disclosing causing, the determined network device to process the bit rate format of each program, of the subset, from the first bit rate format to the second bit rate format.  
Dong discloses causing, the determined network device to process the bit rate format of each program, of the subset, from the first bit rate format to the second bit rate format (fig. 4-5, pg. 3, paragraphs 32-34 wherein system features a DVR with transcoding capabilities which allows for recording and transcoding of content into desired format).  Dong (paragraphs 28-29) provides motivation to combine the references wherein requested stored content can be transcoded to a desired format by media source.  All of the elements are known.  Combing the references would yield the instant claims wherein user requested content is converted by a network device selected by the system depending on device availability and ability.  Therefore the 
	However Rothschild and Dong are silent in regards to disclosing determining based on one or more geographic regions associated with the plurality of requests, a subset of the plurality of requests, wherein the subset comprises requests from a plurality of different users, and determining, based on one or more scheduled transmission times, of the plurality of scheduled transmission times associated with the subset, a network device that will have availability to process a bit rate format of each program, of the first subset requested to be recorded by the subset, from a first bit rate format to a second bit rate format.  
Youssefmir discloses determining based on one or more geographic regions associated with the plurality of requests, a subset of the plurality of requests, wherein the subset comprises requests from a plurality of different users (fig. 1-3, paragraphs 40, 45, 49 wherein system records and stores content based on popularity of content in a given region, and the system groups users based on the popularity of the request regarding efficiency of providing requested content to requesting user via streaming or recorded content  and paragraphs 91-92 wherein user are grouped regarding popularity of requested content in a given region where popular content is pre-recorded by content delivery system, and popularity of content requested varies between regions);
and determining, based on one or more scheduled transmission times, of the plurality of scheduled transmission times associated with the subset, a network device that will have availability to process a bit rate format of each program, of the first subset (fig. 4-5, paragraphs 52-53, 58-59 and 72 wherein requested content can be processed at multiple bit rates and processing decisions are made with regard to device content request requirements and content broadcasting schedules).  Youssefmir (paragraph 45) provides motivation to combine the references wherein network selection depends on amount of content requests received which can vary depending on different geographic regions and the varied content available for consumption.  All of the elements are known.  Combining the references would yield the instant claims wherein requesting device geographic location is utilized in system formulation of devices and networks providing requested content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8.	Regarding claim 6, Rothschild discloses the method of claim 2, wherein the plurality of requests comprises for each program:  a program identifier, a start time corresponding to a scheduled transmission time of the plurality of scheduled transmission times, associated with a scheduled broadcast of the program, and a duration associated with the scheduled broadcast of the program (fig. 3, pg. 6, paragraph 44, 75).

9.	Regarding claim 7, Rothschild discloses the method of claim 2, wherein the causing the determined network device to process comprises:  sending to the determined network device, one or more control signals, wherein the one or more (fig. 3, pg. 6 and 8, paragraphs 75 and 91 wherein the request is for a live football game broadcast).

10.	Regarding claim 8, Rothschild discloses the method of claim 2, further comprising:  sending, to a network storage device, one or more storage configuration signal for storing the programs, requested to be recorded by the subset, comprising the second bit rate format, and wherein the network storage device comprises at least one cloud digital video recorder (DVR) (fig. 1, pg. 2, paragraphs 22-23 wherein system allows for content storage of requested content in a cloud environment).

11.	Regarding claim 11, Rothschild discloses a method comprising:  receiving, by a computing device and based on a plurality of requests received from a plurality of different users, a schedule for recording a first program, wherein the schedule comprises, for each program of the plurality of programs, a program identifier, a scheduled start time, and a duration (fig. 1-2, pg. 3-4 and 8, paragraphs 44, 49 and 88 wherein system receives a plurality of request to record content).
	However Rothschild is silent in regards to disclosing sending one or more control signals to cause the first network device, to process each program of the first subset from the first bit rate format to the second bit rate format, wherein the cone or more control signal comprises, for each program of the first subset: program identifier, the 
Dong discloses sending one or more control signals to cause the first network device, to process each program of the first subset from the first bit rate format to the second bit rate format, wherein the cone or more control signal comprises, for each program of the first subset: program identifier, the scheduled start time, and the duration (fig. 4-5, pg. 3, paragraphs 32-34 wherein system features a DVR with transcoding capabilities which allows for recording and transcoding of content into desired format, and content descriptors provide data on requested content stream);
	and causing a network storage device, to receive and store each program of the first subset comprising the second bit rate format (fig. 1-3, pg. 2-3, paragraphs 26 and 29 wherein system allows for selection, storing and transcoding of selected content).   Dong (paragraphs 28-29) provides motivation to combine the references wherein requested stored content can be transcoded to a desired format by media source.  All of the elements are known.  Combing the references would yield the instant claims wherein user requested content is converted by a network device selected by the system depending on device availability and ability.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	However Rothschild and Dong are silent in regards to disclosing determining based on one or more geographic regions associated with the plurality of different users, a first subset of the plurality of programs, and determining, based on the scheduled start times associated with the first subset, a first network devices that will 
	Youssefmir discloses determining based on one or more geographic regions associated with the plurality of different users, a first subset of the plurality of programs (fig. 1-3, paragraphs 40, 45, 49 wherein system records and stores content based on popularity of content in a given region, and the system groups users based on the popularity of the request regarding efficiency of providing requested content to requesting user via streaming or recorded content  and paragraphs 91-92 wherein user are grouped regarding popularity of requested content in a given region where popular content is pre-recorded by content delivery system, and popularity of content requested varies between regions);
	and determining, based on the scheduled start times associated with the first subset, a first network devices that will have availability to process a first subset of the one or more subsets from a first bit rate format to a second bit rate format (fig. 4-5, paragraphs 52-53, 58-59 and 72 wherein requested content can be processed at multiple bit rates and processing decisions are made with regard to device content request requirements and content broadcasting schedules).  Youssefmir (paragraph 45) provides motivation to combine the references wherein network selection depends on amount of content requests received which can vary depending on different geographic regions and the varied content available for consumption.  All of the elements are known.  Combining the references would yield the instant claims wherein requesting device geographic location is utilized in system formulation of devices and networks providing requested content.  Therefore the invention would have been 

12.	Regarding claim 14, Rothschild discloses the method of claim 11, wherein the network storage device comprises at least one cloud digital video recorder (DVR) (fig. 1, pg. 2, paragraphs 22-23 wherein system allows for content storage of requested content in a cloud environment).

13.	Regarding claim 23, Youssefmir discloses the method of claim 11, wherein a first program of the first subset comprises a broadcast program, and wherein the one or more control signals causes the first network device to process the broadcast program (fig. 1 and 4-5, paragraphs 33, 52-53, 58-89 and 72 wherein requested content can be processed at multiple bit rates).

14.	Regarding claim 24, Youssefmir discloses the method of claim 11, wherein the determining the first network device further comprises determining the first network device based on geographic locations of the first network device (fig. 1-3, paragraphs 40, 45, 49 and 91-92 wherein network choice in delivery of requested content will depend on the number of content requests received, which vary for each geographic region).

s 3-5, 9 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothschild, in view of Dong, in view of Youssefmir, in view of Mutton (US 2013/0117418 A1), hereinafter referred to as Mutton.

16.	Regarding claim 3, Rothschild, Dong and Youssefmir are silent in regards to disclosing the method of claim 2, wherein the determining the network device comprises:  determining that the network device is not scheduled to process another program at the one or more scheduled transmission times associated with the subset.
However Mutton discloses the method of claim 2, wherein the determining the network device comprises:  determining that the network device is not scheduled to process another program at the one or more scheduled transmission times associated with the subset (fig. 21-23, pg. 16, paragraphs 209-210 wherein transcoding sources accepts or denies transcoding request as long as it has available slots).  Mutton (paragraph 65) provides motivation to combine the references wherein system manages uploaded VOD and DVR content to external storage devices based on user request.  All of the elements are known.  Combining the references would yield the instant claims wherein requested content is uploaded, stored and manipulated to client device consumption.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

17.	Regarding claim 4, Mutton discloses the method of claim 2, wherein the determining the network device comprises, determining that the network device will have, at the one or more scheduled transmission times associated with the subset, a (fig. 21-23, pg. 16, paragraph 208 wherein system lists available transcoding resources with tasks required in order to make sure not to exceed a given load threshold).

18.	Regarding claim 5, Mutton discloses the method of claim 2, wherein the determined network device comprises a first network device, the method further comprising:  after determining that the first network device will not have availability to process the second plurality of programs, determining a second network device that will have availability to process the second plurality of programs at the second plurality of scheduled transmission times (fig. 21-23, pg. 12, paragraphs 162-163 wherein when one transcoding source is unavailable to transcode content, an alternate transcoding resource is used to transcode requested content); 
and causing the second network device to process, at the second plurality of scheduled transmission times, the second plurality of programs (fig. 21-23, pg. 12, paragraphs 162-163 wherein when one transcoding source is unavailable to transcode content, an alternate transcoding resource is used to transcode requested content).
Rothschild discloses receiving a second plurality of requests for recording a second plurality of programs at a second plurality of schedule transmission times (fig. 1-2, pg. 3-4 and 8, paragraphs 44, 49 and 88 wherein system receives a plurality of request to record content).

19.	Regarding claim 9, Mutton discloses the method of claim 2, wherein the determining the network device further comprises determining the network device based (fig. 21-23, pg. 14, paragraph 172 wherein transcoder resources allocated depends on the geographic location relative to the expected load).

20.	Regarding claim 12, Rothschild discloses receiving a second schedule for recording a second plurality of programs (fig. 1-2, pg. 3-4 and 8, paragraphs 44, 49 and 88 wherein system receives a plurality of request to record content).
However Rothschild, Dong and Youssefmir are silent in regards to disclosing the method of claim 11, further comprising:  after determining that the first network device will not have availability to process the second plurality of programs, determining a second network device that will have availability to process the second plurality of programs.  
Mutton discloses the method of claim 11, further comprising:  after determining that the first network device will not have availability to process the second plurality of programs, determining a second network device that will have availability to process the second plurality of programs (fig. 21-23, pg. 12, paragraphs 162-163 wherein when one transcoding source is unavailable to transcode content, an alternate transcoding resource is used to transcode requested content); 
and sending one or more control signals to cause the second network device to process the second plurality programs (fig. 21-23, pg. 12, paragraphs 162-163 wherein when one transcoding source is unavailable to transcode content, an alternate transcoding resource is used to transcode requested content).  Mutton (paragraph 65) provides motivation to combine the references wherein system manages uploaded VOD 

21.	Regarding claim 13, Mutton discloses the method of claim 11, wherein the determining the first network comprises:  determining that the first network devices is not scheduled to process another program at the scheduled start time, or determining that the first network device will have, at the scheduled start time, a utilization below a threshold (fig. 21-23, pg. 16, paragraph 208 wherein system lists available transcoding resources with tasks required in order to make sure not to exceed a given load threshold).

22.	Claims 10 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothschild, in view of Dong, in view of Youssefmir, in view of Wang (US Patent No. 6,434,197 B1), hereinafter referred to as Wang.

23.	Regarding claim 10, Rothschild, Dong and Youssefmir are silent in regards to disclosing the method of claim 2, wherein a first program requested to be recorded by the subset comprises a variable bit rate broadcast program stream, and wherein causing the determined network device to process comprises causing the determined 
However Wang discloses the method of claim 2, wherein a first program requested to be recorded by the subset comprises a variable bit rate broadcast program stream, and wherein causing the determined network device to process comprises causing the determined network device to process the variable bit rate broadcast program stream into a constant bit rate stream (fig. 3-4, col. 5, lines 55-68, col. 6, lines 1-5 wherein system selects conversion device to convert content from variable bit rate stream to a constant bit rate stream based on information included in content stream).  Wang (col. 2, lines 50-61) provides motivation to combine the references wherein received content is converted from a variable bit rate to a constant bit rate for consumption.  All of the elements are known.  Combining the references would yield the instant claims wherein user requested content is converted by a network device selected by the system depending on device availability and ability.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

24.	Regarding claim 22, Wang discloses the method of claim 11, wherein a first program of the first subset comprises a variable bit rate broadcast program stream, and wherein the one or more control signal causes the first network device to process the variable bit rate broadcast program stream into a constant bit rate stream (fig. 3-4, col. 5, lines 55-68, col. 6, lines 1-5 wherein system selects conversion device to convert content from variable bit rate stream to a constant bit rate stream based on information included in content stream).

25.	Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothschild, in view of Dong, in view of Youssefmir, in view of Ishihara (US 2006/0015875), hereinafter referred to as Ishihara.

26.	Regarding claim 29, Rothschild, Dong and Youssefmir are silent in regards to disclosing the method of claim 2, wherein the determined network device comprises a first network device, the method further comprising:  receiving a second plurality of requests for recording a second plurality of programs at a second plurality of scheduled transmission times; determining, based on the second plurality of scheduled transmission times, that the first network device will have availability to process a first subset of the second plurality of programs; after determining that the first network device will not have availability to process a second subset of the second plurality of programs, determining a second network device that will have availability to process the second subset of the plurality of programs; causing the first network device to process the first subset of the second plurality of programs;  and causing the second network device to process the second subset of the second plurality of programs.
(fig. 1-2, paragraph 42-43 wherein plurality of request to schedule content recordings is received); 
determining, based on the second plurality of scheduled transmission times, that the first network device will have availability to process a first subset of the second plurality of programs (fig. 1-2, paragraphs 43-44 wherein device capability to perform request is determined, and processing tasks are distributed to processors);
after determining that the first network device will not have availability to process a second subset of the second plurality of programs, determining a second network device that will have availability to process the second subset of the plurality of programs (fig. 1-2, paragraph 44-45 wherein processing conflict is determined in ability of device to perform user request, and responding to the conflict by identifying neighboring device resource to perform user recording request);
causing the first network device to process the first subset of the second plurality of programs (fig. 1-2, paragraphs 45-46 wherein first user request to record content is handled by the first user network); 
and causing the second network device to process the second subset of the second plurality of programs (fig. 1-2, paragraphs 45-46 wherein second user request to record content is handled by the second user network).  Ishihara (paragraph 62) provides motivation to combine the references wherein load balancing is applied to a network of processing devices, wherein multiple processing request are received and .


Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/

/Mulugeta Mengesha/Primary Examiner, Art Unit 2424